DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-9, 11, 13-14, 16-17, 20, and 22 of U.S. Patent No. 10,997,786 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite all limitations of the corresponding instant claims as shown in the table below.
17/221489
10,997,786 B2
1. A method comprising: 























maintaining a receiver-side mesh-vertices list;
 receiving duplicative-vertex information from a sender, and responsively reducing the receiver-side mesh-vertices list in accordance with the received duplicative-vertex information; and 
rendering, using the reduced receiver-side mesh-vertices list, viewpoint-adaptive three-dimensional (3D) personas of a subject at least in part by weighting video pixel colors from different video-camera vantage points of video cameras that capture video streams of the subject, the weighting being performed according to a respective geometric relationship of each video-camera vantage point to a user-selected viewpoint.
1. A method comprising: 
receiving one or more video streams captured of a subject by one or more video cameras, each video stream including video frames that are time-synchronized with the video frames of each of the other video streams according to a shared frame rate, each of the one or more video cameras having a known vantage point in a predetermined coordinate system; 
obtaining at least one three-dimensional (3D) mesh of the subject at the shared frame rate, the mesh being time-synchronized with the video frames of the video streams, the mesh including a plurality of mesh vertices having respective known locations in the predetermined coordinate system; identifying a user-selected viewpoint, and responsively identifying a viewpoint-specific subset of the mesh vertices visible from the user-selected viewpoint, at the shared frame rate;
 maintaining a receiver-side mesh-vertices list;
 receiving duplicative-vertex information from a sender, and responsively reducing the receiver-side mesh-vertices list in accordance with the received duplicative-vertex information; and 
rendering, using the reduced receiver-side mesh-vertices list, viewpoint-adaptive 3D personas of the subject at the shared frame rate at least in part by weighting video pixel colors from different video-camera vantage points according to the respective geometric relationship of each video-camera vantage point to the user-selected viewpoint. 
1,2,15,16
1,22
3-5,17-19
6-8
6
20
7,20
13
8
14
9
2
10
4
11
9
12
11
13-14
16-17


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Buttolo et al (U.S. 6,889,176 B1), and in view of Lodato et al (U.S. Pub. 2018/0350134 A1, already of record).
Regarding claim 1, Buttolo et al teaches a method (Figs. 2-4, and related descriptions) comprising: 
                maintaining a receiver-side mesh-vertices list (column 2, lines 39-42, “FIG. 2 shows two separate lists, a vertex list with the coordinates of all vertices, and a triangle list where the indexes of the vertices for each triangle, relative to the vertex list, are stored.”); 
                receiving duplicative-vertex information from a sender, and responsively reducing the receiver-side mesh-vertices list in accordance with the received duplicative-vertex information (column 4, lines 64-67, “The first assumption is that duplicate vertices have the same coordinates. This requirement is a foundation of a variety of search engines, usually based on balanced trees or skip-lists, used to detect duplicate vertices.” Column 5, line 15-column 6, line 6, “Duplicate vertices are eliminated and triangle strips are synchronized. The algorithm for accomplishing this is described below. ……  Once an edge is found, duplicate copies of either one of the two vertices at the ends of the segment are looked for, by searching in the vertex list for the closest vertex. In Table 8 above, vertices V0 and V0b have the same coordinates, and therefore have minimum distance, equal to zero.”).
However, Buttolo et al does not teach rendering, using the reduced receiver-side mesh-vertices list, viewpoint-adaptive three-dimensional (3D) personas of a subject at least in part by weighting video pixel colors from different video-camera vantage points of video cameras that capture video streams of the subject, the weighting being performed according to a respective geometric relationship of each video-camera vantage point to a user-selected viewpoint.
Lodato et al, in the same field of endeavor, teaches rendering, using thearbitrary viewpoint within the virtual 3D space, an image view of the virtual 3D space.” “In certain examples, the blending of the color samples may include the rendering system determining blend weights for the primitives of the partial 3D meshes, weighting the color samples for the partial 3D meshes based on the determined blend weights for the primitives of the partial 3D meshes, and determining weighted averages of the weighted color samples for superimposed primitives included in overlapping sections of the partial 3D meshes.” Paragraph [0109], “In certain examples, system 100 may be incorporated in a media player device that may receive 2D color data, depth data, and metadata for a captured 3D scene and use the received data to render virtual reality content, as described herein, for presentation to a user of the media player device such that the user of the media player device may experience a virtual reconstruction of the 3D scene from a dynamically selected viewpoint within the virtual reconstruction of the 3D scene.”). As Lodato et al is combined with Buttolo et al, that is, including the steps of reducing the mesh-vertices list by removing the duplicative vertices, and using the reduced receiver-side mesh-vertices list as in Buttolo et al, one would obtain the claimed features of, rendering, using the reduced receiver-side mesh-vertices list, viewpoint-adaptive three-dimensional (3D) personas of a subject at least in part by weighting video pixel colors from different video-camera vantage points of video cameras that capture video streams of the subject, the weighting being performed according to a respective geometric relationship of each video-camera vantage point to a user-selected viewpoint. The implementation of the combination may be done by combining the relevant software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. 
Regarding claim 9, the combination of Buttolo et al and Lodato et al would suggest the method of claim 1, wherein at least one of the video streams is a raw video stream (Lodato et al: paragraph [0119], “While the color data is illustrated as an image in FIG. 18, it will be understood that the color data may be captured, encoded, formatted, transmitted, and represented in any suitable form.” Note: “a raw video stream” is interpreted as a captured video stream.).
Regarding claim 10, the combination of Buttolo et al and Lodato et al would suggest the method of claim 1, wherein at least one of the video streams is an encoded video stream (Lodato et al: paragraph [0119], “While the color data is illustrated as an image in FIG. 18, it will be understood that the color data may be captured, encoded, formatted, transmitted, and represented in any suitable form.”).
Regarding claim 11, the combination of Buttolo et al and Lodato et al would suggest the method of claim 1, wherein rendering viewpoint-adaptive 3D personas of the subject includes rendering viewpoint-adaptive 3D personas of the subject as part of a virtual-reality (VR) or an augmented-reality (AR) experience (Lodato et al : paragraph [0021], “Methods and systems for rendering virtual reality content based on 2D captured imagery of a 3D scene are described herein.”).
Regarding claim 12, the combination of Buttolo et al and Lodato et al would suggest the method of claim 1, wherein rendering viewpoint-adaptive 3D personas of the subject includes rendering viewpoint-adaptive 3D personas of the subject as part of a 0° to 360° viewer experience (Lodato et al : paragraph [0043], “In some examples, the capture devices may have finite capture angles (e.g., 90 degrees, 120 degrees, etc.) and may be positioned and directed to capture data from respective areas of a 3D scene.”).
Regarding claim 13, the combination of Buttolo et al and Lodato et al would suggest the method of claim 1, further comprising receiving camera-extrinsic data from a data-capture location associated with the subject, wherein rendering viewpoint-adaptive 3D personas of the subject comprises rendering viewpoint-adaptive 3D personas of the subject based at least in part on the received camera-extrinsic data (Lodato et al : paragraph [0045], “Metadata 108 may also include field of view information (e.g., focal length, optical center, view angles, tangents of angles, etc.), depth mapping information, position information, orientation information, view angle information, translation information, transformation matrix information, changes in any of such information for each capture device, and/or information about any other intrinsic and/or extrinsic properties of the capture devices.”).
Regarding claim 14, the combination of Buttolo et al and Lodato et al would suggest the method of claim 13, further comprising receiving camera-intrinsic data from a data-capture location associated with the subject, wherein rendering viewpoint-adaptive 3D personas of the subject further includes rendering viewpoint-adaptive 3D personas of the subject based at least in part on the received camera-intrinsic data (Lodato et al : paragraph [0045], “Metadata 108 may also include field of view information (e.g., focal length, optical center, view angles, tangents of angles, etc.), depth mapping information, position information, orientation information, view angle information, translation information, transformation matrix information, changes in any of such information for each capture device, and/or information about any other intrinsic and/or extrinsic properties of the capture devices.”).
Claim 15 recites a system comprising: a processor; and data storage containing instructions executable by the processor to perform the method as in claim 1. The combination of Buttolo et al and Lodato et al would suggest a system comprising: a processor; and data storage containing instructions executable by the processor to perform the method as in claim 1 (Lodato et al: Fig. 22, 2202,2204,2206. Also see rejection of claim 1 above.).
Allowable Subject Matter
Claims 2-8, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome other rejections.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 16 have the similar scopes of claims 1 and 22 of U.S. Patent No. 10,997,786 B2. Claims 3-8, and 17-20 are the dependent claims of claims 2 and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613